NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



D. D. H.,                                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-2551
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Pinellas
County; Kimberly Phillips Todd, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SLEET, JJ., Concur.